DECISION AND JUDGMENT ENTRY
This is an appeal from a judgment of the Sandusky County Court of Common Pleas which granted appellees' motions to dismiss.  For the reasons stated herein, this court affirms the judgment of the trial court.
Appellant, Steven R. Rothhaar, sets forth the following assignment of error:
"Assignment of Error Number One
    "The trial court erred in granting the Defendants' Motions to Dismiss."
In considering appellant's assignment of error and arguments in support thereof, this court reviewed the record of this cause, the relevant statutory and case law and applied this law.  After doing so, we conclude that the opinion and judgment entry of the Honorable Margaret K. Weaver properly determines and correctly disposes of the material issues in this case.  We therefore adopt the judgment of the trial court as our own. See Appendix A.  Appellant's assignment of error is found not well-taken.
The judgment of the Sandusky County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal.
Peter M. Handwork, J., Melvin L. Resnick, J., Richard W. Knepper,P.J., CONCUR.